Citation Nr: 1341706	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's hypertension with left hydronephrosis, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Waco, Texas, Regional Office (RO), which denied increased disability evaluations for the Veteran's erectile dysfunction and his hypertension with left hydronephrosis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board denied a compensable evaluation for the Veteran's erectile dysfunction and remanded the issue of an increased evaluation for his hypertension with left hydronephrosis to the RO for further action.  

Additional Department of Veterans Affairs (VA) clinical documentation was subsequently received into the record without RO review.  In May 2013, the Veteran requested that his appeal be remanded to the RO for review of the additional VA clinical documentation.  In June 2013, the Board remanded the Veteran's appeal to the RO for additional action to include review of the additional VA clinical documentation.  

The report of an August 2013 VA hypertension examination states that the Veteran indicated that he had been "off work as an insurance salesman 6-7 months ... due to feeling sick due to his kidney disease."  Such a statement may be reasonably construed as raising the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  
The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal was processed using the VBMS.  Accordingly, any future consideration of this veteran's appeal should take into consideration the existence of this electronic record.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The report of the August 2013 VA hypertension examination states that the Veteran "was hospitalized July 2, 2013 for 4 days ... [and] was found to have renal artery stenosis as the cause of his worsening renal condition."  Clinical documentation of the cited hospitalization and treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to the cited July 2013 hospitalization and all treatment of his service-connected hypertensive and kidney disabilities after August 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after August 2013.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

